61 F.3d 902
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Theodore WADE, Plaintiff--Appellant,v.Kenneth E. TAYLOR, Warden, Defendant--Appellee.
No. 95-6633.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 18, 1995.

Robert Theodore Wade, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for "Joinder of Persons Needed for Just Adjudication and Permissive Joinder of Parties," in which he sought consolidation of this case with two other cases.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.*


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



*
 Because of the nature of relief sought, this order is not appealable under the collateral order doctrine.  Cf. Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 377 (1987) (denial of motion for intervention is immediately appealable)